Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	No claims have been amended. Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 10/01/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,671,756.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-20 in Instant Application that is rejected by corresponding claim(s) in US Patent No. 810,671,756 claim 1-7.

Instant Application
US 10,671,756
1. A method for detecting sensitive personal information in a storage device, the method comprising: 











 	processing a block delta list, 
wherein said block delta list is a list of changed blocks in a storage device, wherein said block delta list includes deltas associated with said changed blocks that indicate differences in said changed blocks from a first point of time to a second point of time; 

 	identifying changed blocks from said block delta list; 



 	identifying a changed block deemed to contain said sensitive personal information; and 
 	translating said identified changed block from a block level to a file level using a hierarchical reverse mapping technique. 




2. The method as recited in claim 1 further comprising: 
conducting an initial scan of blocks in said storage device. 

3. The method as recited in claim 2 further comprising: 
 	identifying any changed blocks in said storage device, wherein a block is a contiguous set of bits or bytes that forms an identifiable unit 

4. The method as recited in claim 3 further comprising: 
adding said identified changed blocks to said block delta list. 

5. The method as recited in claim 1, wherein said hierarchical reverse mapping technique uses block level translations and file system inode translations. 






6. The method as recited in claim 1, wherein said character scanning technique 


7. The method as recited in claim 1, wherein said identified changed block is translated from said block level to said file level using said hierarchical reverse mapping technique in response to said sensitive personal information being located in a middle of said identified changed block. 





conducting an initial scan of blocks in a storage device;
identifying any changed blocks in said storage device, wherein a block is a contiguous set of bits or bytes that forms an identifiable unit of data, wherein a changed block is said block with an identifiable unit of data that has changed over a period of time, wherein said block is changed due to a storing of sensitive information;
adding said identified changed blocks to a block delta list,
wherein said block delta list is a list of changed blocks in said storage device, wherein said block delta list includes deltas associated with said changed blocks that indicate differences in said changed blocks from a first point of time to a second point of time;
processing said block delta list;
identifying changed blocks from said block delta list;

identifying a changed block deemed to contain said sensitive personal information; and
       translating, by a processor, said identified changed block from a block level to a file level using a hierarchical reverse mapping technique, wherein said hierarchical reverse mapping technique uses block level translations and file system inode translations.


(part of claim 1)
conducting an initial scan of blocks in a storage device;


(part of claim 1)
identifying any changed blocks in said storage device, wherein a block is a contiguous set of bits or bytes that forms an identifiable unit of 



(part of claim 1)

adding said identified changed blocks to a block delta list,


(part of claim 2)

said hierarchical reverse mapping technique in response to said sensitive personal information being located in a middle of said identified changed block, wherein said block level translations comprise attributes and location of a block, wherein said file system inode translations comprise attributes and block locations of a file's data.


(part of claim 1)




2. The method as recited in claim 1, wherein said identified changed block is translated from said block level to said file level using said hierarchical reverse mapping technique in response to said sensitive personal information being located in a middle of said identified changed block, wherein said block level translations comprise attributes and location of a block, wherein said file system inode translations comprise attributes and block locations of a file's data.

3. The method as recited in claim 1 further comprising:
searching blocks in said storage device to locate one or more adjacent blocks to said identified changed block in response to said sensitive personal information being located at an edge of said identified changed block.



5. The method as recited in claim 4 further comprising: determining whether said sensitive personal information is located in a middle of said new single block.

6. The method as recited in claim 1 further comprising: queuing said block delta list in a queue.

7. The method as recited in claim 2, wherein said attributes of said block level translations and said attributes of said file system inode translations comprise metadata indicating a time of a last change, access or modification, wherein said block level translations and said file system inode translations are used to translate said identified changed block from said block level to said file level.



After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-7 of US Patent No. 10,671,756. Therefore, these two sets of claims are not patentably distinct.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

01/15/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156